     Case 1:20-cv-02419-SHR-EB Document 16 Filed 03/01/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KYLE EUGENE GORDON,                :
    Petitioner                     :
                                   :            No. 1:20-cv-2419
     v.                            :
                                   :            (Judge Rambo)
WARDEN OF                          :
FCI-SCHUYLKILL,                    :
     Respondent                    :

                                ORDER

     AND NOW, on this 1st day of March 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
          § 2241 (Doc. No. 1) is DENIED; and

     2.   The Clerk of Court is directed to CLOSE the above-captioned case.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
